Citation Nr: 1634563	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  15-14 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1975.

This matter is on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case in October 2015 for additional development.  In this decision, the Board is granting service connection for coronary artery disease.  The issue of entitlement to service connection for asthma is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's coronary artery disease (CAD) is presumptively related to herbicide exposure while serving in Vietnam.


CONCLUSION OF LAW

The criteria are met for service connection for CAD.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Coronary artery disease (CAD) is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).

The April 2016 VA examination confirmed the Veteran is diagnosed with CAD.  His service in Vietnam has been confirmed.  Accordingly, service connection for CAD is warranted.


ORDER

Service connection for coronary artery disease is granted.


REMAND

In regard to service connection for asthma, an updated VA examination is required.  The April 2016 VA examiner ignored the Veteran's statements regarding continuity of symptoms since service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an updated and clarified VA examination opinion regarding whether it is as likely as not (50 percent or greater probability) that asthma is related to service.  The April 2016 VA examiner did not find chronicity of symptoms since service, but this is based entirely on a lack of documentation of symptoms, which is not dispositive of the inquiry.

The examiner is asked to elicit a detailed history from the Veteran regarding his symptoms in and following service.  His STRs show shortness of breath, in 1973, that was only questionably attributed to a viral infection.  He separated in March 1975.  He was diagnosed with asthma in or around 2010, with no real documentation of it until 2011.  He reports having breathing problems since service.

Based on this evidence, the examiner is asked to provide an opinion on the likelihood that asthma either incepted during service, or is related to the symptoms in service.  

The examiner is also asked to provide an opinion on the likelihood that asthma is related to herbicide exposure while serving in Vietnam.  The examiner is asked to conduct a search of the relevant literature regarding such exposure and the development of asthma.

All opinions are to be supported with explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


